Citation Nr: 1736286	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee pain, status post ACL reconstruction.

2.  Entitlement to a compensable evaluation for restless leg syndrome with delayed sleep phase syndrome.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from May 2006 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2017.  A transcript is of record.

The issues of entitlement to an evaluation in excess of 10 percent for left knee pain, status post ACL reconstruction based on limitation of motion, entitlement to a compensable evaluation for restless leg syndrome with delayed sleep phase syndrome, entitlement to service connection for a back disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).




FINDING OF FACT

The Veteran's left knee is productive of slight instability.


CONCLUSION OF LAW

The criteria for the assignment of a separate 10 percent disability evaluation for left knee instability, and no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a higher rating for his left knee disability.  He also contends that his left knee buckles and gives out.  See May 2017 Board hearing transcript, p. 8; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran is currently rated 10 percent for a left knee disability under DC 5260, limitation of motion.  The Board finds a separate, compensable rating is warranted for subluxation or lateral instability of the left knee under 38 C.F.R. §4.71a, DC 5257.

DC 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides for a 10 percent disabling for a slight impairment; a 20 percent disabling for a moderate impairment; and a 30 percent disabling for a severe impairment.  

VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

The Veteran contends that he has instability in his left knee and it buckles and gives out.  See May 2017 Board hearing transcript, p. 8; November 2009, May 2016, and April 2017 VA treatment records.  A VA orthopedic surgeon also noted residual instability in a May 2012 VA treatment record.  The August 2014 examination shows that the Veteran occasionally uses a brace and cane.

However, the August 2014 and September 2017 VA examiners found no objective evidence of instability.  

The Board finds the Veteran has instability that is slight in severity and, therefore, warrants a separate 10 percent rating, but not higher.  As the VA examinations and treatment records show no medical objective evidence of instability, a higher rating of 20 percent for moderate instability is not warranted.





ORDER

A 10 percent rating for slight left knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

I.  Left knee limitation of motion

In regard to an increased rating for the left knee based on limitation of motion, VA examinations of the Veteran's left knee were conducted in June 2009, March 2010, August 2010, March 2015 and August 2016.  However, the examiners did not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Accordingly, a new VA examination is warranted to address left knee limitation of motion.  Correia v. McDonald, 28 Vet. App. 158 (2016).

II.  Restless leg syndrome with delayed sleep phase syndrome

Further, at his May 2017 Board hearing, the Veteran testified that his restless leg syndrome with delayed sleep phase syndrome had worsened.  See May 2017 Board hearing transcript, p.19-20.  In light of the Veteran's testimony indicating that his disability has increased in severity since the last VA examination, a contemporaneous VA examination is needed to properly assess the current severity of his condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the August 2009 rating decision and November 2010 statement of the case indicate that the Veteran had a VA examination on August 10, 2009 showing a diagnosis of restless leg syndrome with delayed sleep phase syndrome.  However, this August 2009 VA examination is not contained in the claims file.  On remand the August 2009 VA examination report must be associated with the claims file.

III.  Back disability

The August 2009 rating decision, November 2010 statement of the case, and the representative's statements at the May 2017 Board hearing indicate that an August 10, 2009 VA examination report shows a diagnosis of lumbar sprain and a negative nexus opinion.  However, this August 2009 VA examination is not contained in the claims file.  A remand is warranted to obtain this VA examination report.

The Veteran contends that his back condition is secondary to his service-connected left knee condition.  See May 2017 Board hearing transcript, p. 32.  

A November 2008 report of medical examination in service indicates the Veteran's spine is abnormal.  Post-service VA treatment records show complaints of and a diagnosis of low back pain.  

A new VA back examination is warranted to address whether the Veteran has a current back disability and if so, whether it is at least as likely as not that the condition is related to or had its onset during the Veteran's service, or within one year of his separation from service.  Additionally, as the Veteran contends that his back disability is secondary to his service-connected knee disability, the examiner should also address secondary service connection.

IV.  TDIU

The Veteran contends that his disabilities prevent him from working.  See May 2017 Board hearing transcript, p. 3; May 2017 Veteran's Application for Increased Compensation Based on Unemployability.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The question of whether the Veteran meets the scheduler requirements for TDIU as set forth in 38 C.F.R. § 4.16(a) is inextricably intertwined with the pending claims for an evaluation in excess of 10 percent for left knee pain, status post ACL reconstruction based on limitation of motion, entitlement to a compensable evaluation for restless leg syndrome with delayed sleep phase syndrome, and entitlement to service connection for a back disability.  Thus, a decision by the Board on the Veteran's TDIU claim at this point would be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The August 10, 2009 VA examination reports showing a diagnosis of restless leg syndrome with delayed sleep phase syndrome and a diagnosis of lumbar sprain should be associated with the claims file.  

2.  Contact the Veteran and request that he identify all outstanding VA and private treatment records related to his left knee disability, restless leg syndrome with delayed sleep phase syndrome, back disability, and entitlement to TDIU due to his service-connected disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the Veteran's back disability in-service and post-service symptoms and nature, extent and severity of his left knee disability and restless leg syndrome with delayed sleep phase syndrome and the impact of his service-connected conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his left knee condition.  The claims file should be made available to and reviewed by the examiner, and the examiner must record the Veteran's complaints of pain and/or instability.  All appropriate tests and studies should be conducted.  The examiner should address the following: 

a. Indicate whether any of the following are present and to what degree: ankylosis (favorable or unfavorable); recurrent subluxation; lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; limitation of leg flexion; limitation of leg extension; impairment of tibia and fibula; and genu recurvatum.

b. Discuss functional impairment of the left knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free motion.

c. Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both right knee and the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

5.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his restless leg syndrome with delayed sleep phase syndrome.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

6.  After obtaining any outstanding treatment records, provide the Veteran with a VA back examination.  The claims files should be made available to and reviewed by the examiner.  The examiner should record the full history of the conditions, as appropriate.  The examiner should answer the following:

a. Diagnose all current back conditions found to be present.

b. Opine whether it is at least as likely as not that the condition is related to or had its onset during the Veteran's service, or within one year of his separation from service.

In offering this opinion, the examiner should specifically acknowledge and comment on the November 2008 report of medical examination in service indicating the spine is abnormal and the Veteran's competent report of his symptoms during, and since service.

c. Opine whether it is at least as likely as not that the Veteran's back condition was caused or aggravated (chronically worsened) by his service-connected left knee condition, including altered gait due to his left knee condition.

7.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


